


 
Exhibit 10.36
CTI BioPharma Corp.




December 23, 2015


__________________
CTI BioPharma Corp.
3101 Western Avenue, Suite 600
Seattle, Washington 98121


Re:    Amendment of Equity/Long-Term Incentive Award Agreement


Dear __________________:


Reference is made to the performance-based stock award (the “Award”) granted to
you by CTI BioPharma Corp. (the “Company”), effective as of January 3, 2012 and
as subsequently amended, and evidenced by the Equity/Long-Term Incentive Award
Agreement, as amended, between you and the Company (the “Award Agreement”). This
letter amendment (this “Amendment”) sets forth our agreement to amend the Award
Agreement on the terms set forth herein. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Award Agreement.
The Award Agreement is hereby amended, effective as of the date first set forth
above, as follows:
1.    To the extent that any restricted shares of Common Stock that have been
issued to you pursuant to the Award are currently outstanding and unvested, such
unvested shares are hereby forfeited. You will return such forfeited shares to
the Company without any payment therefor.
2.    The Performance Goals and Award Percentages applicable to the Award will
continue in effect through the scheduled expiration date of the Award (which is
December 31, 2016). However, to the extent that any Performance Goal is attained
prior to such date and in lieu of the shares of Common Stock that would
otherwise be issued to you pursuant to the Award upon achievement of such
Performance Goal, you will be entitled to receive an option to purchase a number
of shares of Common Stock equal to the product of (1) the Award Percentage
corresponding to that particular Performance Goal multiplied by (2) the total
number of outstanding shares of Common Stock, determined on a non-fully diluted
basis, as of the applicable Performance Vesting Date (i.e. the date on which the
Compensation Committee of the Company’s Board of Directors certifies that the
Performance Goal has been achieved). Such option will have a per-share exercise
price equal to the closing price (in regular trading) of a share of Common Stock
on the applicable Performance Vesting Date (or, if such date is not a trading
day, on the last day of trading of the Common Stock prior to the Performance
Vesting Date) and will be scheduled to vest in six (6) semi-annual installments
over the three-year period following the Performance Vesting Date, subject to
your continued employment or service with the Company or one of its subsidiaries
through the applicable vesting date. Such option will be subject to the same
maximum term and termination of service rules applicable to the Company’s option
grants to employees generally and granted under the Company’s 2015 Equity
Incentive Plan, or a successor plan (the “Plan”). In addition, the Company’s
obligation to grant any such option to you is subject to the condition set forth
in your Award Agreement that a sufficient number of shares are available to make
such grant under the Plan (and, in the event that the total number of shares
subject to options to be granted pursuant to your Award and any other similar
awards granted by the Company exceed the number of shares remaining available
for new award grants under the Plan, the Company may proportionately reduce the
number of shares subject to your option grant). The option will




--------------------------------------------------------------------------------




be granted under the Plan and subject to the terms and conditions of the Plan
and the Company’s standard form of stock option award agreement.
3.    To the extent the Award is subject to any acceleration of vesting in
connection with either (1) a termination of your employment or service with the
Company or any of its subsidiaries or (2) a Change in Control (in each case
whether under the Award Agreement or any other agreement between you and the
Company or any subsidiary) (the “Acceleration Provisions”), such Acceleration
Provisions shall continue to apply as to your Award only to the portion of your
Award that is eligible to vest based on achievement of the Pacritinib Approval
Performance Goal (and only if a qualifying termination of your employment or
service or a Change in Control occurs prior to December 31, 2016 and before such
goal has otherwise been satisfied). The Acceleration Provisions as applicable to
any Performance Goal other than the Pacritinib Approval Performance Goal are
hereby eliminated. This paragraph controls in the event of any inconsistency
with any other agreement between you and the Company.
4.    Except as expressly set forth herein, the Award Agreement shall remain in
full force and effect in accordance with its original terms. This Amendment may
be executed in one or more counterparts, including via electronic transmission,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. You hereby agree that you (or your
beneficiary or personal representative in the event of your death or disability)
shall execute and deliver any additional documents (including any documents that
the Company may request to confirm the transfer of the unvested, forfeited
restricted shares to the Company) and take any other actions that the Company
may request as necessary to effect the intent of this Amendment.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------












If this Amendment accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this Amendment
below and returning it to me. A duplicate copy of this Amendment is included for
your records.
  
CTI BioPharma Corp.
By: __________________________        
Print Name: ___________________
Title: _________________________
Accepted and Agreed:


__________________________________________                        
__________________












